DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 2015/0259578).
The rejection stands as per reasons of record.
	As discussed by Examiner Nutter in the previous office action, the reference to Jones et al (US 2015/0259578).teaches an adhesive composition that may comprise at least one hydrocarbon resin in an embracing amount of 0% by weight to 40% by weight with respect to the total weight of the composition, at paragraphs [0054] and [0055], at least one polyolefin derived from the polymerization of propylene through metallocene catalysis, paragraph [0042]. Though the reference does not teach the density range for the metallocene polypropylene, the reference 
See also illustrative examples such as examples 6,7,8, and 14 all containing 15 wt % of the EVA polymer (ATEVA 1880A), and lees than 40 wt % of one (or more) hydrocarbon resin. 
	At paragraph [0053], the reference shows wherein at least one hydrocarbon resin is hydrogenated rosin, as recited in instant claim 2.
	Regarding instant claim 3, the document shows at paragraph [0053] wherein the at least hydrocarbon resin is hydrogenated and has a softening point in the range from 80 to 130 °C. 
	The reference shows at paragraph [0053] wherein at least one hydrocarbon resin is hydrogenated and at paragraph [0055] wherein the resin is present in an embracing amount of up to 35% by weight with respect to the total weight of the composition, as recited in instant claim 4.

	Though the reference does not teach the specific density of the polyolefin derived from the polymerization with metallocene catalysis as having a density in the range from 0.86 to 0.89 g/cm3, the reference shows at paragraph [0043] wherein that resin may consist of LICOCENE PP1602®, as employed in the instant Specification at paragraph [0032] therein. Claim 7 is deemed to be met. 
	Regarding claim 8, the reference shows at paragraph [0051] wherein the EVA copolymer may be present in an embracing amount from 10 to 15% by weight with respect to the total weight of the composition.

	The reference is drawn to an adhesive composition, as recited in instant claim 10 that may have pigments and/or dyes, as excipients. Note paragraph [0071].



Response to Arguments
Applicant's arguments filed 2-8-2021 have been fully considered but they are not persuasive. All of the applicants arguments presented at this time are based on the evidence presented in the Declaration of Dr. Mingani dated January 12, 2021 and submitted with the 2-8-21 response (hereinafter “Declaration ’21”).
The applicants argue that the evidence presented in the Declaration ’21 establish the criticality of the claimed ranges of “at most 40 % by weight” for the claimed at least one hydrocarbon resin and “at most 25 % by weight” for  the claimed EVA polymer.

The rejections over Jones, however, is maintained.
While Jones does not recognize the criticality of the claimed amounts of either the hydrocarbon resin of the EVA polymer,  any such recognition is irrelevant when the claims are anticipated by the reference.  Jones expressly discloses compositions in numerous illustrative examples that fully correspond to the claimed compositions and contain the clamed amounts of both EVA and the hydrocarbon resin, thus anticipating the instant claims.   As such, the anticipatory rejection under 35 USC 102  cannot be overcome by the evidence of unexpected results. 

The invention as claimed, therefore, is still considered to be unpatentable over the disclosure of Jones. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ